Title: To George Washington from Rufus Putnam, 26 May 1782
From: Putnam, Rufus
To: Washington, George


                        
                            Sir,
                            West Point May 26th 1782
                        
                        Ensign Bancroft of the 5th Massachusetts Regiment, under my command since the reform of the Army Jany 1st
                            1781, having requested me to apply to your Excellency for his discharge. I take the Liberty to send his Commission by
                            Major Ashley, & request that his desire may be granted.
                        I beg leave to observe that Mr Bancroft has served with much reputation, & I am fully convinced, that
                            nothing but his very ill state of health would induce him to quit the service of his Country, especially at the opening of
                            a Campaign.
                        He has been absent near a Year for the recovery of his health without any favorable Effect at present, or
                            prospect of ever being able to perform Military duty. I have the honor to be with the highest respect Your Excellency’s
                            most obedient and very humble Servant
                        
                            Rufus Putnam Col.

                        
                    